Per Curiam:
The abstract in this case is very imperfect, and in disregard of the rules of this court. It shows the pleadings, verdict, and statement, on motion for a new trial, but it does not appear therefrom that there was any motion made in the trial court for a new trial or any notice of motion given, or that 'there was a hearing thereon, or any order made by the court in reference to a new trial; nor is there anything in the abstract to indicate that any appeal is taken from the judgment or from any *61order of the court; nor is there any transcript of the record of the proceedings on file in this court. The proceedings in the case do not sufficiently appear for review. TJnder such circumstances, this court will dismiss an appeal on its own motion. Comp. Laws 1888, § 3650; Rotch v. Hamilton, 7 Utah, 513, 27 Pac. 694. Considering this case on its merits, however, so far as its history is shown by the abstract, there appears to be no reversible error. The appeal is dismissed.